—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order transferring custody of the parties’ son to petitioner, subject to liberal visitation by respondent. Respondent contends that the determination to change custody does not have a sound basis in the record, that Family Court should not have credited the testimony of petitioner and her witnesses, and that a transfer of custody was not in the best interests of the child.
*911The court properly transferred custody of the child to petitioner. The record establishes that petitioner is more nurturing and mature than respondent and is better able to provide for the child’s safety, stability, and educational, moral and emotional well-being (see, Eschbach v Eschbach, 56 NY2d 167, 171-174; Matter of Przelski v Mower, 242 AD2d 923; Matter of Stornelli v Stowers, 227 AD2d 943, 944, lv denied 89 NY2d 801; cf., Fox v Fox, 177 AD2d 209). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Custody.) Present — Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.